t c memo united_states tax_court richard i presley and martine n presley petitioners v commissioner of internal revenue respondent docket no filed date david j looby for petitioners g chad barton for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on petitioners’ federal_income_tax tax for each of the years indicated as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issues remaining for decision are are petitioners entitled for their taxable_year to deduct dollar_figure under sec_170 for a claimed charitable_contribution relating to certain land improvement expenses paid before we hold that they are not are petitioners entitled for their taxable_year to deduct dollar_figure under sec_170 for a claimed charitable_contribution of a certain tractor mower we hold that they are not are petitioners entitled for their taxable_year to deduct dollar_figure under sec_170 for a claimed charitable_contribution of their residence we hold that they are not are petitioners liable for each of their taxable_year sec_2010 and sec_2012 for the accuracy-related_penalty under sec_6662 we hold that they are findings of fact2 some of the facts have been stipulated and are so found petitioners richard i presley mr presley and martine n presley ms presley resided in oklahoma at the time they filed the petition businesses and ministry of mr presley mr presley has been an optometrist since around the early 1990s he owned and operated several vision-care businesses mr presley’s optometry businesses each of which qualified as an s_corporation on date the presleys rob moritz mr moritz who was mr presley’s brother-in-law and bertha coffin ms coffin who was a friend of the presleys incorporated presley family ministries inc pfm as a nonprofit corporation under the laws of the state of oklahoma pursuant to its articles of incorporation pfm had various powers and authority including the power and authority t o earnestly seek and promote the unity of god’s people and churches in a scriptural manner of godly love respect and faithful voluntary cooperation 2unless otherwise indicated our findings_of_fact pertain to petitioners’ tax- able year sec_2010 and sec_2012 the years at issue for clarity we sometimes expressly refer in our findings to the year sec_2010 and sec_2012 3we shall sometimes refer to mr presley and ms presley as the presleys with liberty at all relevant times including during and mr presley was the pastor and primary spiritual leader of pfm pursuant to its articles of incorporation the registered agent of pfm was mr presley and the post office address and principal office of pfm was the address of petitioners’ single-family home and residential property petition- ers’ residence in tulsa oklahoma tulsa which they had purchased in date for dollar_figure pursuant to its articles of incorporation pfm was to have a board_of trust- ees pfm’s board the initial members of which were mr presley ms presley mr moritz and ms coffin pursuant to those articles the members of pfm’s board were to be elected annually at a so-called annual business meeting of that board in a letter dated date date letter the internal_revenue_service irs determined that pfm was an organization exempt from tax under sec_501 because it was an organization described in sec_501 and was not a private_foundation within the meaning of sec_509 because it was an organization described in sec_509 and sec_170 on date an organization known as universal life church4 issued a so-called certificate of ordination to mr presley on date an organiza- tion known as world christianship ministrie sec_5 issued a certificate to mr presley which stated that it was conferring on him a barter of divinity in a letter dated date date letter the irs modified the determination in its date letter that pfm was not a private_foundation within the meaning of sec_509 because it was an organization described in sec_509 and sec_170 in its date letter the irs determined that pfm is not a private_foundation within the meaning of sec_509 because it is an organization described in sec_509 and sec_170 ie a church in its date letter the irs also reaf- firmed the determination in its date letter that pfm is an organization described in sec_501 during and pfm’s board had the following four members mr presley who served as chairman of pfm’s board ms presley mr moritz and 4universal life church welcome d all who feel called to ministry to become ordained by completing our free online ordination 5world christianship ministries considered itself the m inistry of choice for sincere christians seeking simple quick ordination bobbi hamilton who was a friend of mr presley during those years mr presley served as the president of pfm and ms presley held the title secretary of pfm although ms presley was a member of pfm’s board and held the title secretary of pfm she did not perform the duties of those respective offices6 and did not attend any meetings of pfm’s board including any telephone meetings instead mr presley generally informed ms presley that he had spoken informally with each of mr moritz and bobbi hamilton the two other members of pfm’s board before the respective dates that were shown in certain minutes of pfm board meetings as the respective dates of meetings of that board moreover although mr moritz and bobbi hamilton were members of pfm’s board they did not always attend meetings if any of that board including telephone meetings and thus did not vote at any such meetings of pfm’s board 6for example although minutes of pfm’s board that are in the record show that ms presley signed those minutes she did not sign them and did not know who did 7we have very serious questions based upon our review of the record whether any of the meetings of pfm’s board with respect to which the record contains minutes in fact took place that they did not attend in order to ascertain their respective views on a particular matter relating to pfm mr presley discussed informally at times with each of mr moritz and bobbi hamilton that particular matter which was there- after reflected in certain minutes of pfm’s board as a topic of a meeting of pfm’s board at all relevant times including during and the presleys provided about percent of the total funding of pfm the presleys also provided non- financial support of pfm mr presley spent about hours each week on certain activities and certain events relating to pfm which generally took place in peti- tioners’ residence for example he conducted weekly worship services of pfm which approximately to people attended approximately to people participated regularly in the activities or the events that the presleys hosted for pfm in addition mr presley at times performed weddings and baptisms and distributed communion he also met with young adults taught classes and con- ducted bible studies three evenings each week ms presley spent about four to five hours each week on certain activities and certain events relating to pfm for example she taught bible studies and prepared meals for attendees of certain activities or certain events of pfm that the presleys held at petitioners’ residence 8see supra note over the years since the presleys mr moritz and ms coffin had incor- porated pfm until the date of the trial in this case the presleys organized on be- half of pfm about to trips to remote and impoverished areas of certain for- eign countries pfm’s mission trips during pfm’s mission trips mr presley inter alia preached the gospel and provided free eye examinations and free eye- glasses to some of the residents of those areas in order to prepare for pfm’s mission trips the presleys trained a group of volunteers helped them raise funds and donated about dollar_figure to dollar_figure each year from mr presley’s optometry businesses in order to help pay for those trips in and respectively the presleys organized pfm’s mission trips to bogotá colombia and panama pfm owned a 85-acre tract of land in tulsa pfm’s tulsa property that it had acquired in march dollar_figure there were several buildings on pfm’s tulsa property a caretaker lived in one of those buildings the presleys sometimes used the basement in one of the buildings on pfm’s tulsa property to conduct 9some of the volunteers ultimately repaid some or all of the funds that the presleys donated for pfm’s mission trips by working for pfm farms llc pfm farms a for-profit corporation that mr presley organized and wholly owned discussed below 10pfm’s tulsa property had three different addresses one of which wa sec_5312 w 41st street that address was used not only for pfm but also for peti- tioners and pfm farms certain meetings and to host certain activities on behalf of pfm mr presley and or an individual whom he retained used one or more of the buildings on pfm’s tulsa property as office space for the conduct of certain administrative and office work that pfm had mr presley and or mr presley’s optometry businesses leased from pfm and used one or more buildings on pfm’s tulsa property as office space where certain administrative and office work of those businesses was conducted in addition mr presley and or pfm farms used a building on pfm’s tulsa property as office space where certain administrative and office work of pfm farms was conducted wes douglas mr douglas who did certain work for mr presley pfm mr presley’s optometry businesses and or pfm farms worked in one or more of the buildings on pfm’s tulsa property and performed inter alia bookkeeping services for the presleys pfm and or mr presley’s optometry businesses sometime before date mr presley concluded that he should start raising soft fruits on a portion of pfm’s tulsa property at mr presley’s request david dryer mr dryer his attorney prepared a document which was titled minutes of special meeting of the board_of trustees of presley family minis- 11as discussed below mr dryer prepared the minutes of each meeting of pfm’s board which mr presley informed mr dryer took place and with respect to which mr presley asked mr dryer to prepare minutes tries inc and which was dated date date minutes those minutes indicated that a meeting of pfm’s board was held on date for the purpose of discussing potential avenues to assist missionaries with the financing of their local and overseas mission projects the date minutes stated that all four members of pfm’s board namely mr presley ms presley mr moritz and bobbi hamilton were present at the meeting in person or by telephonedollar_figure the date minutes further stated in pertinent part the first order of business related to the discussion of potential avenues to assist missionaries with the financing of their local and overseas mission projects the board reviewed various funding methods that would allow presley family ministries inc and various missionary groups to work hand-in-hand to obtain funds for their mission goals and other long-term exempt_activities of the organization the board deter- mined that the growing of soft fruits is a highly lucrative method of obtaining funding for long-term mission goals the following reso- lution was adopted by unanimous vote of the board_of trustees of presley family ministries inc be it resolved the board_of trustees of presley family ministries inc directs the president of presley family ministries inc to obtain additional information over the upcoming years in 12we have found that although ms presley was a member of pfm’s board and had the title secretary of pfm she did not perform the duties of those respective offices and did not attend any meetings of pfm’s board including any telephone meetings in addition see supra note order to determine the feasibility of using a portion of the property pfm’s tulsa property as a farm for growing soft fruits pursuant to the date minutes mr presley continued to consider the feasibility of using a portion of pfm’s tulsa property as a farm for growing soft fruits he was aware that pfm’s tulsa property had clay soil some deep ravines and no usable water source for irrigation such as ponds consequently mr presley concluded that in order to produce soft fruits substantial land im- provement and development work including the creation of one or more ponds for irrigation was required on certain portions of pfm’s tulsa property including the portion that was to be designated for any such production required land improvement work mr presley informed mr dryer of his desire to grow soft fruits on pfm’s tulsa property and of the condition of that property which necessitated that the required land improvement work be done before any attempt to produce soft fruit on pfm’s tulsa property began instead of his undertaking the required land improvement work directly mr presley followed the advice of mr dryer who recommended the creation of an entity such as a limited_liability_company that would perform that work and that would provide some liability protection to mr presley in the event of for example a worker’s personal injury resulting from the performance of that work pursuant to mr dryer’s advice in date mr presley organized and wholly owned pfm farms under the laws of the state of oklahoma as a for-profit single-member limited_liability_company for the purpose of growing blueberries or other soft fruits on pfm’s tulsa property mr presley structured pfm farms as a flow-through disregarded_entity for tax purposes so that any of its gains or losses would flow through to him and be reported in schedule f profit or loss from farming schedule f of any return that he filed success vision services inc one of mr presley’s optometry businesses served as the manager of pfm farms on date pfm farms leased from pfm for an initial term of ten years and an additional term of five years pfm farms’ lease approximately four to five acres of pfm’s tulsa property leased pfm property for the purpose of growing blueberries on those leased acresdollar_figure we shall sometimes refer to the intended use of the leased pfm property by pfm farms as pfm farms’ blueberry farm 13mr presley signed the pfm farms’ lease as both the president of pfm and the president of success vision services inc pfm farms’ manager pursuant to pfm farms’ lease pfm farms was required to pay pfm annual rent of dollar_figure however the following statements appear in a document titled minutes of annual meeting of the board_of trustees of presley family minis- tries inc which was dated date the first order of business related to payment of rent from pfm farms to the ministry pfm under the cropland pfm farms’ lease after due notice and review of the crop lease and the activity on the property it was the board’s decision that all or a portion of the rent may be paid in_kind with soft fruit crops sometime before or in mr presley asked his son chris presley to prepare a business plan for the improvement and the development of pfm’s tulsa property for the purpose of operating pfm farms’ blueberry farm on the leased pfm property chris presley prepared that business plan in or we shall refer to the business plan that chris presley prepared as pfm farms’ busi- ness plan in pfm farms’ business plan chris presley projected that pfm farms would generate a profit of dollar_figure over a ten-year period chris presley stated in pertinent part in pfm farms’ business plan berryhill blueberries will be a division of pfm farms and will be a pick your own blueberry farm located in tulsa oklahoma the farm will provide the local community with a source of fresh hand picked blueberries while also allowing the local community to be a part of funding global medical missions all profit generated from the blueberry farm will be used to fund medical mission trips the farm will mostly be staffed by volunteers who are either raising money for their own mission trip or helping raise money for one of their friends objectives berryhill blueberries keys to success include the following excellent product family friendly environment growth and maintenance of a social network becoming an established farm with high production per acre financial objectives breakeven within years create a long term and profitable revenue source that can be staffed by volunteers and future missionaries marketing objectives gain awareness throughout tulsa community be identified as healthy friendly and socially minded develop a loyal base of customers and maintain contact via social media the path to success local and community farms are becoming increasingly popular hence berryhill blueberries is harnessing a great opportunity to become a well known and accepted blueberry farm because of the following characteristics t blueberries will be locally grown using the type of blueberry plants that produce the best tasting t t blueberries in oklahoma tests will be done to ensure the optimal type of blueberry bushes are used berryhill blueberries realizes the trend and the importance of community and will take the necessary steps to market itself in this manner berryhill blueberries has positioned itself as a socially minded business which will create a huge marketing advantage critical success factors for berryhill blueberries include operational funding superior sales personnel high-quality manage- ment strong branding top-notch research_and_development affiliation with proper alliances in the area addressing specific needs of the business community and public and adequate marketing and promotion business ownership berryhill blueberries will be organized as an llc named pfm farms it will be owned by richard presley financial overview because blueberries don’t reach maturity for years and because of the phased approach pfm farms will use to minimize risk it is forecasted that berryhill blueberries won’t realize a profit until year and won’t fully breakeven until year after year the estimated annual profit will be approximately dollar_figurek start-up expenses berryhill blueberries will realize approx dollar_figurek in initial start_up expenses within the first to months the major expenses are as follows initial start_up expense sec_1 landscape supplies equipment dirt work pond construction research travel trips to oregon florida and new jersey blueberry plants acre irrigation pesticides labor other misc marketing promotion expenses in pfm farms’ business plan chris presley proposed that pfm farms plant blueberry plants in three phases in order to mitigate any financial losses and crop losses pfm farms’ business plan contained three charts which showed inter alia the duration of each phase and the projected profit or loss during each year of each phase according to pfm farms’ business plan during the first_phase pfm farms was to prepare the leased pfm property for the planting of blueberries and then test multiple types of blueberry plants on one acre of that leased property in order to determine the type s of blueberry plants that will thrive in the oklahoma climate pursuant to pfm farms’ business plan during the second_phase which depending on the success that pfm farms had during the first_phase would start in the third year pfm was to undertake the planting of blueberry plants on an additional four acres pursuant to pfm farms’ business plan during the third phase which depending on the success that pfm farms had during the first_phase would start in the fourth year pfm was to prepare an additional five acres14 for the planting of blueberry plants and then was to undertake the planting of blueberry plants on those additional five acres at a time not established by the record pfm farms’ business plan was updateddollar_figure that updated pfm farms’ business plan stated in pertinent part business update the original plan and intent of pfm farms was to use the learning from the acre of bushes planted in year to add an additional acres of blueberries in year unfortunately the first acre of blueberries that were planted died due to suboptimal soil ph levels this has delayed phase by an additional year 14as discussed above pfm farms leased from pfm under pfm farms’ lease only about four to five acres of pfm’s tulsa property it is unclear from the record why chris presley included in pfm farms’ business plan a third phase which addressed an additional five acres of pfm’s tulsa property that pfm had not leased to pfm farms under pfm farms’ lease or any other lease in the record 15the record does not establish whether chris presley or another person updated pfm farms’ business plan like pfm farms’ business plan the updated pfm farms’ business plan contained three charts which showed inter alia the duration of each phase and the projected profit or loss during each year of each phase as affected and updated by the effects on each of those phases of the failure of the first year’s planting of blueberry plants those charts showed delays in the starting of the second_phase and the third phase as well as a reduction of profit over a ten-year period from dollar_figure as reflected in pfm farms’ business plan to dollar_figure as reflected in the updated pfm farms’ business plan during years before including and or pfm farms performed the required land improvement work and paid the cost of that work the required land improvement work that pfm farms performed on pfm’s tulsa property included work relating to creating two ponds in an area of pfm’s tulsa property other than the leased pfm property and building a pump house both of which were to be used in the installation of an irrigation system for pfm farms’ blueberry farm that pfm farms intended to operate for profit on the leased pfm property filling ravines with dirt and leveling the land where ravines had existed and mulching that landdollar_figure 16pfm farms needed a power source to operate the irrigation system that would bring water from the ponds to the leased pfm property that was required continued mr dryer’s representation mr dryer’s representation of mr presley began around the mid-1990s and thereafter expanded to representing the presleys mr presley’s optometry businesses pfm and pfm farms mr dryer’s representation mr dryer has substantial experience that started during in inter alia providing legal services to nonprofit_organizations including nonprofit_organizations that are exempt from tax nonprofit experiences mr dryer’s nonprofit experiences included providing advice as to the deductibility as charitable_contributions for tax purposes of certain donations to tax-exempt organizations and the reason- ableness of the compensation packages that nonprofit_organizations provided to their directors and officers including compensation packages that provided housing or housing allowances mr dryer’s representation included providing advice and preparing docu- ments with respect to mr presley’s optometry businesses the organization and the operation of pfm including the obtaining of its tax exemption from the continued for the success of pfm farms’ blueberry farm as of the time of the trial in this case the city of tulsa had not issued a permit authorizing a power source for the operation of that irrigation system as of the time of trial pfm farms was using water from the city of tulsa to irrigate pfm farms’ blueberry farm which was expensive to do irs and the preparation at all relevant times of virtually all if not all of certain of the minutes of meetings of pfm’s board that mr presley informed mr dryer took place the organization and the operation of pfm farms and the requirements for entitlement to tax deductions for contributions to or on behalf of pfm and certain other charitable organizations claimed charitable_contributions at issue at mr presley’s request mr dryer prepared and sent to mr presley or his designee around late date a document which was titled minutes of special meeting of the board_of trustees of presley family ministries inc and which was dated date date minutes dollar_figure those minutes indicated that a meeting of pfm’s board was held on date for the purpose of reviewing the proposed donation of a tractor and land and soil prepara- tion the date minutes stated that all four members of pfm’s board namely mr presley ms presley mr moritz and bobbi hamilton were present 17for each meeting of pfm’s board which mr presley informed mr dryer took place and with respect to which mr presley asked mr dryer to prepare minutes mr dryer provided mr presley with a questionnaire which mr presley completed and returned to mr dryer and on which mr dryer relied in preparing the minutes of any such meeting 18the record does not explain why mr dryer prepared minutes around late date for a meeting of pfm’s board that purported to take place on date at the meeting in person or by telephonedollar_figure the date minutes further stated in pertinent part the first order of business related to reviewing the proposed donation of the proposed donation sic of a tractor and land and soil preparation in order to develop ministry land for future needs in accord with its exempt_purpose the board_of trustees reviewed the proposed donation and the following resolution was adopted by unanimous vote of the board_of trustees of presley family ministries inc be it resolved that the board_of trustees of presley family ministries inc hereby approves the donation of a tractor and land and soil preparation from the donor dr richard presley the board has directed the donor to obtain his own appraisal for purposes of valuation the board also indicated that presley family minis- tries inc cannot establish the value of this donated asset the board further directs its corporate officers to execute the appropriate section of irs form_8283 when the same is presented by the donor mr dryer intentionally included as part of the resolution quoted above the sentence regarding pfm’s board’s direct ing the donor to obtain his own appraisal for purposes of valuation and the last sentence regarding pfm’s board’s directing its corporate officers to execute the appropriate section of irs form_8283 when the same is presented by the donor we shall refer to the sentence regarding the donor’s obtaining an appraisal quoted from the date minutes as the form_8283 appraisal requirement language we shall refer to the 19see supra notes and last sentence quoted from the date minutes as the form_8283 donor acknowledgement requirement language that was because he wanted the form_8283 appraisal requirement language and the form_8283 donor acknowl- edgement requirement language to serve as an important reminder to obtain an appraisal of any substantial noncash property donated to pfm and to include a properly completed and executed form_8283 noncash charitable_contributions with petitioners’ return because of petitioners’ proposed donations to pfm of a tractor and land and soil preparation around the same time in late date when mr dryer prepared the date minutes at mr presley’s request he also prepared at mr presley’s request and sent to him or his designee an undated and unsigned letter that was addressed to pfm farms mr dryer’s draft letter no dollar_figure the body of mr dryer’s draft letter no stated this is to acknowledge and thank you for your support of presley family ministries during you donated the beautiful water ponds to the ministry enabling our youth and others to 20although mr dryer’s draft letter no was unsigned when he pro- vided it to mr presley or his designee the copy of that letter that is in the record contains what purports to be the signature of mr douglas the record does not establish whether mr douglas signed mr dryer’s draft letter no or if he did when he signed that letter enjoy water sports fishing wildlife and the beautiful setting this provides a wonderful ministry setting and we thank you mr dryer’s draft letter no did not show the value of the donated water ponds nor did mr dryer’ sec_2010 draft letter no make any reference to a tractor a tractor mower a mower or other similar equipment the following lan- guage appeared at the bottom of mr dryer’s draft letter no no goods or services were provided for the contributions given at one or more times not established by the record mr dryer or mr douglas used mr dryer’s draft letter no as a model to prepare two addi- tional undated and unsigned letters pfm’s two additional letters dollar_figure each of pfm’s two additional letters which were identical except in one material respect stated in pertinent part this is to acknowledge and thank you for your support of presley family ministries during you donated the equipment and beautiful water ponds to the ministry enabling our youth and others to enjoy water sports 21we found the record to be unclear as to whether it was mr dryer or mr douglas who used mr dryer’s draft letter no as a model to prepare pfm’s two additional letters if it was mr dryer who prepared one or both of pfm’s two additional letters neither of them was signed when he provided it to mr presley or his designee although the copies of pfm’s two additional letters that are in the record contain what purports to be the signature of mr douglas the record does not establish whether mr douglas signed one or both of pfm’s two additional letters or if he did when he signed one or both of those letters fishing wildlife and the beautiful setting this provides a wonderful ministry setting and we thank you the following language appeared at the bottom of pfm’s two additional letters no goods or services were provided for the contributions given one of pfm’s two additional letters further stated your donation of the following items was designated to have a total value of dollar_figure tractor mower - dollar_figure land pond work - dollar_figure we shall refer to the letter claiming a total value of dollar_figure for claimed dona- tions to pfm as pfm’s draft letter no mr dryer did not prepare and was not responsible for any language in pfm’s draft letter no that purported to show tractor mower and land pond work as the nature of what that letter claimed was donated to pfm and the respective values of those two claimed donations the other of pfm’s two additional letters further stated your donation of the following items was designated to have a total value of dollar_figure tractor mower - dollar_figure 22the description land pond work is inconsistent with the following description of the property that pfm purportedly received that appeared in the same letter beautiful water ponds donated to the ministry enabling our youth and others to enjoy water sports fishing wildlife and the beautiful setting land pond work - dollar_figure we shall refer to the letter claiming a total value of dollar_figure for claimed dona- tions to pfm as pfm’s draft letter no mr dryer did not prepare and was not responsible for any language in pfm’s draft letter no that purported to show tractor mower and land pond work as the nature of what that letter claimed was donated to pfm and the respective values of those two claimed donations at mr presley’s request mr dryer prepared and sent to mr presley or his designee a document which was titled minutes of special meeting of the board_of trustees of presley family ministries inc and which was dated date date minutes those minutes indicated that a meeting of pfm’s board was held on date for the purpose of reviewing the proposed do- nation of a certain parcel of land located in tulsa county ie petitioners’ resi- dence the date minutes stated that all four members of pfm’s board namely mr presley ms presley mr moritz and bobbi hamilton were present at the meeting in person or by telephonedollar_figure the date minutes further 23the description land pond work is inconsistent with the following description of the property that pfm purportedly received that appeared in the same letter beautiful water ponds donated to the ministry enabling our youth and others to enjoy water sports fishing wildlife and the beautiful setting 24see supra notes and stated in pertinent part with respect to the proposed donation of petitioners’ residence be it resolved that the board_of trustees of presley family ministries inc has reviewed the potential costs associated with the maintenance of the property located pincite sec_74th west p1 tulsa ok and has considered the auxiliary issues related to holding title to such property based on a review of these con- siderations the board hereby approves the donation of the above referenced property the board has directed the donor to obtain his own appraisal for purposes of valuation the board also indicated the presley family ministries inc cannot establish the value of this donated asset the board further directs its corporate officers to execute the appropriate section of irs form_8283 when the same is presented by the donor be it further resolved that the board_of trustees of presley family ministries inc hereby approves the donation and accepts the donation of the real_property described as lot seventeen block one rolling oaks south iii an addition to the city of sand springs tulsa county state of oklahoma according to the recorded plat thereof a k a sec_74th west p1 tulsa ok mr dryer included as part of the first resolution quoted above the sentence regarding pfm’s board’s direct ing the donor to obtain his own appraisal for purposes of valuation that is the same language which appeared in the date minutes and to which we refer as the form_8283 appraisal requirement language mr dryer included as part of the first resolution in the date minutes quoted above the last sentence regarding pfm’s board’s direct ing its corporate officers to execute the appropriate section of irs form_8283 when the same is presented by the donor that is the same language which appeared in the date minutes and to which we refer as the form_8283 donor acknowledgement requirement language mr dryer included the form_8283 appraisal requirement language and the form_8283 donor acknowledgement requirement language in the date minutes for the same reasons he included that language in the date minutes that is to say mr dryer included the form_8283 appraisal requirement language and the form_8283 donor acknowledgement requirement language in the date minutes because he wanted that language to serve as an important reminder to obtain an appraisal of any substantial noncash property donated to pfm and to include a properly completed and executed form_8283 with petitioners’ return because of petitioners’ proposed donation to pfm of petitioners’ residence on date pursuant to a general warranty deed petitioners’ deed that mr dryer had prepared petitioners transferred to pfm legal_title to petition- ers’ residencedollar_figure at the time of that transfer petitioners’ residence was free of any encumbrances at the time they transferred legal_title to petitioners’ residence to 25petitioners delivered petitioners’ deed to pfm on date petitioners’ deed was not recorded with the tulsa county clerk’s office until date pfm petitioners expected to continue living in petitioners’ residence with- out paying any rent to pfm for the right to do so they also expected at that time to continue paying any utility bills relating to petitioners’ residence utility bills from the time they executed petitioners’ deed until at least the time of the trial in this case petitioners continued to live in petitioners’ residence and to pay all utility bills and never paid any rent to pfm for the right to live in that residencedollar_figure at mr presley’s request mr dryer prepared and sent to mr presley or his designee a document which was titled minutes of special meeting of the board_of trustees of presley family ministries inc and which was dated date date minutes those minutes indicated that a meeting of pfm’s board was held on date for the purpose of reviewing the proposed donation of a certain parcel of land located in tulsa county ie petitioners’ residence the date minutes stated that all four members of pfm’s board namely mr presley ms presley mr moritz and bobbi hamilton were present at the meet- 26the parties stipulated that petitioners lived in petitioners’ residence until date that stipulation is clearly contrary to other evidence in the record on which we found that petitioners were living in petitioners’ residence at the time of the trial in this case which was in date see 93_tc_181 ing in person or by telephonedollar_figure the date minutes further stated in pertinent part be it resolved that the board_of trustees of presley family ministries inc has reviewed the request of its pastor dr richard presley to utilize the above referenced property as a parson- age it was approved in lieu of paying a full housing allowance to the pastor dr richard presley that dr richard presley and his family be allowed to use the property located pincite sec_74th west p1 tulsa ok as a parsonage and for other church related activities on date ronald scott mr scott a residential real_estate appraiser who was certified by the state of oklahoma signed an appraisal report mr scott’s date appraisal report which he prepared and in which he indicated that the date of that report was date the same date on which he signed it in mr scott’s date appraisal report mr scott used the market approach also known as the comparable sales approach and opined that the fair_market_value of petitioners’ residence as of date 27see supra notes and 28the date minutes further stated that mr presley and ms presley abstained from voting on the resolution adopted at the meeting 29petitioners transferred by executing petitioners’ deed on date and delivering it to pfm on the same date legal_title to pfm of petitioners’ resi- dence the record does not explain why mr scott used date as the date as of which he valued petitioners’ residence was dollar_figure mr scott’s date appraisal report stated in pertinent part the intended user of this appraisal is the lender client the intended use is to evaluate the prop- erty that is the subject of this appraisal for a mortgage finance transaction subject_to the stated scope of work purpose of the appraisal reporting requirements of this appraisal report form and definition of market_value no addition- al intended users are identified by the appraiser intended use the intended use of this appraisal report is for the lender client to evaluate the property that is the subject of this appraisal for a mortgage finance transaction intended user the intended user of this appraisal report is the lender client mr scott’s date appraisal report identified both the borrower and the lender client as pfm mr scott’s date appraisal report did not mention or acknowl- edge that petitioners transferred to pfm on date legal_title to peti- tioners’ residence from the time they transferred legal_title to petitioners’ resi- dence to pfm until at least date the date of mr scott’s date appraisal report petitioners continued to live in petitioners’ residence and to pay all utility bills and did not pay any rent to pfm for the right to live in that resi- dence and mr scott’s date appraisal report was to be used for tax purposes to support the claimed fair_market_value of petitioners’ claimed charitable_contribution to pfm of petitioners’ residence on date around the same time mr dryer prepared the date minutes and petitioners’ deed at mr presley’s request he also prepared at mr presley’s request and sent to him or his designee an undated and unsigned letter with respect to petitioners’ residence that was addressed to the presleys mr dryer’s draft letter regarding petitioners’ residence dollar_figure the body of mr dryer’s draft letter regarding petitioners’ residence stated this is to acknowledge your donation of the house and property located pincite sec_74th w place tulsa ok petitioners’ resi- dence the following language appeared at the bottom of mr dryer’s draft letter regarding petitioners’ residence no goods or services were provided for the contributions given mr dryer’s draft letter regarding petitioners’ residence did not show the value of that residence 30although mr dryer’s draft letter regarding petitioners’ residence was undated and unsigned when he provided it to mr presley or his designee the copy of that letter that is in the record contains what purports to be the date of date and the signature of mr douglas the record does not establish whether mr douglas signed mr dryer’s draft letter regarding petitioners’ resi- dence or if he did when nor does the record establish that mr dryer’s draft letter regarding petitioners’ residence signed by mr douglas that is in the record was sent by pfm on or shortly after date at some time after date the date on which mr scott signed and issued mr scott’s date appraisal report mr douglas used mr dryer’s draft letter regarding petitioners’ residence to prepare a letter that showed the date of date mr douglas’ draft letter dated date mr douglas’ draft letter dated date was identical to mr dryer’s draft letter regarding petitioners’ residence except that it was dated date and contained the following statement the appraised value of the house peti- tioners’ residence is dollar_figure mr dryer did not prepare and was not respon- sible for any language in mr douglas’ draft letter dated date that purported to show the value of petitioners’ residence certain tax returns and certain tax_return_preparers of petitioners petitioners generally did not prepare their individual tax returns or the s_corporation tax returns of mr presley’s optometry businesses instead they generally retained return preparers to prepare those tax returns the presleys retained on a computer server server virtually all if not all of the records pertaining to mr presley’s optometry businesses pfm pfm farms and themselves the presleys allowed certain individuals who worked for mr presley’s optometry businesses pfm pfm farms and or themselves in- cluding mr douglas mr dryer and the individual who prepared their tax_return and any amended tax_return for each of their taxable_year sec_2010 and sec_2012 the two years at issue to have access to that server sometime on or after date petitioners filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year return which shauna wortinger a certified_public_accountant c p a and a so- called paid return preparer had prepared in their return petitioners reported total income of dollar_figure in calculating that total income petitioners reduced other items of income that they reported in their return by a claimed farm loss of dollar_figure as required because petitioners claimed in their return a farm loss of dollar_figure petitioners included with that return schedule f schedule f in their schedule f petitioners showed mr presley as the proprietor and blue- berries as the principal product of the business to which that schedule pertained in their schedule f petitioners reported no income and claimed dollar_figure of total expenses and a loss of the same amount sometime on or after date petitioners filed form 1040x amended u s individual_income_tax_return for their taxable_year amended return which robert a johnson mr johnson a c p a and an employee of the presleys mr presley’s optometry businesses and or pfm farms had prepared mr johnson prepared petitioners’ amended return in his capacity as an employee of petitioners mr presley’s optometry businesses and or pfm farms not as a paid return preparer petitioners included an attachment with their amended return that stated inter alia farm income and expense was incorrectly reported on the taxpayer’s sic form_1040 as originally prepared the amount of dollar_figure which was the amount of the farm loss that petitioners claimed in their return and in their schedule f appeared next to that statement in that attachment to their amended return petitioners filed form_1040 for their taxable_year return dollar_figure in their return petitioners reported total income of dollar_figure in calculating that total income petitioners reduced other items of income that they reported in their return by a claimed farm loss of dollar_figure as required because petitioners claimed in their return a farm loss of dollar_figure petitioners included with their return schedule f schedule f in their schedule f petitioners showed mr presley as the proprietor and blueberries as the principal product of the business to which that schedule per- 31the copy of petitioners’ return in the record does not identify any return preparer tained in their schedule f petitioners reported no income and claimed dollar_figure of total expenses and a loss of the same amount on date petitioners filed form_1040 for their taxable_year return which mr johnson had prepared mr johnson prepared pe- titioners’ return in his capacity as an employee of petitioners mr presley’s optometry businesses and or pfm farms not as a paid return preparer in their return petitioners reported total income of dollar_figure in cal- culating that total income petitioners reduced other items of income that they reported in their return by a claimed farm loss of dollar_figure petitioners included schedule a itemized_deductions with their return schedule a in their schedule a petitioners claimed inter alia charitable_contribution deductions totaling dollar_figure of that total amount of claimed charitable_contribution deductions petitioners indicated in their schedule a that dollar_figure represented g ifts by cash or check dollar_figure represented gifts o ther than cash or check and dollar_figure represented a c arryover from prior year as required because petitioners claimed in their return a farm loss of dollar_figure petitioners included with their return schedule f sched- ule f in their schedule f petitioners showed mr presley as the proprietor and blueberries as the principal product of the business to which that schedule pertained in their schedule f petitioners reported dollar_figure of gross_income and claimed dollar_figure of total expenses and a loss of dollar_figure petitioners included with their return form_8283 form relating to noncash charitable_contributions claimed in their return peti- tioners completed section a donated property of dollar_figure or less and certain publicly_traded_securities section a of their form_8283 in their section a petitioners showed noncash contributions to goodwill industries for filing cabinets keyboards a tv linens toys clothes books a suitcase and housewares and claimed a total value for those items of dollar_figure nowhere in their section a their form_8283 or in any other form schedule or attach- ment to their return did petitioners include any reference to or any informa- tion regarding a claimed charitable_contribution_deduction for a tractor mower or any other similar equipment nonetheless petitioners included dollar_figure for a tractor mower tractor mower in question as part of their claimed total charitable_contribution deductions of dollar_figure in their schedule adollar_figure it was mr john- 32we are able to find that petitioners included dollar_figure for the tractor mower in question as part of their claimed total charitable_contribution deductions of dollar_figure only because the parties stipulated that fact and not from petitioners’ return it is not clear from our review of petitioners’ return where in continued son who calculated the amount that petitioners claimed as a charitable con- tribution deduction for the tractor mower in question that petitioners had told him they contributed to pfm he made that calculation on the basis of inter alia his review of the invoice for the purchase of the tractor mower in question he also reviewed on various websites the prices of other tractor mowers that he considered to be similar in type and age to the tractor mower in question mr johnson as- signed a value of dollar_figure to the tractor mower in question because that value was between the highest price and the lowest price shown for such other similar tractor mowers on the websites that he visiteddollar_figure petitioners left blank the following parts of section b section b of their form_8283 relating to donated property valued over dollar_figure except certain publicly_traded_securities part i information on donated property part i part iii declaration of appraiser part iii and part iv donee acknowl- edgement part iv mr presley signed and dated date part ii continued their schedule a or in any other part of their return they claimed that deduction 33the dollar_figure value that mr johnson believed was appropriate for petition- ers to deduct for the tractor mower in question was shown in each of pfm’s draft letter no and pfm’s draft letter no discussed above as the value of that tractor mower taxpayer donor statement part ii of their section b nowhere in their schedule a their form_8283 or any other form schedule or attachment to their return did petitioners include any reference to or any information regarding a claimed charitable_contribution_deduction with respect to pfm farms’ blueberry farm the required land improvement expenses that pfm farms paid before the ponds that pfm farms created on pfm’s tulsa property or any other improvements that pfm farms made to pfm’s tulsa property nonetheless petitioners included the required land improvement expenses of dollar_figure that pfm farms had paid before as part of their claimed deductions of dollar_figure for charitable g ifts by cash or check dollar_figure when mr johnson prepared petitioners’ return he was not aware that the reason pfm farms created the ponds on pfm’s tulsa property was to provide irrigation to pfm farms’ blueberry farm which pfm intended to operate on the pfm leased property when mr johnson prepared petitioners’ return he was aware that pfm owned the property on which pfm farms had created the 34we are able to find that petitioners included the required land improve- ment expenses of dollar_figure that pfm farms had paid before as part of their claimed deductions of dollar_figure for charitable g ifts by cash or check only be- cause the parties stipulated that fact and not from petitioners’ return it is not clear from our review of petitioners’ return where in their schedule a or in any other part of their return they claimed that deduction ponds and that pfm farms was leasing certain acres on that property from pfm mr johnson advised the presleys that they should claim a charitable con- tribution deduction for the required land improvement expenses that pfm farms had paid before dollar_figure he gave them that advice because as he explained to them they should have deducted those expenses for taxable years before their taxable_year but did not do so because of errors in the preparation of their return and their return when mr johnson advised petitioners to deduct the required land improvement expenses in their return he had not 35in determining the amount that petitioners should claim in their return as a charitable_contribution_deduction for the required land improvement expenses that pfm farms paid before mr johnson and others began by reviewing invoices canceled checks and similar documents relating to those expenses the parties stipulated that pfm farms paid dollar_figure of required land improvement expenses before and that petitioners deducted as a chari- table contribution dollar_figure of those expenses in their return on brief peti- tioners offer the following explanation for the difference between the amount of the required land improvement expenses that the parties stipulated pfm farms paid before ie dollar_figure and the amount of those expenses that they deducted in their return ie dollar_figure petitioners did not take a deduc- tion for the full amount of the expenses_incurred dollar_figure as they applied a percent discount to that total resulting in a reported deduction of only dollar_figure on their tax_return the amount claimed in petitioners’ re- turn as a charitable_contribution for the required land improvement expenses that pfm farms paid before ie dollar_figure was shown in pfm’s draft letter no as the value of the land pond work discussed above however pfm’s draft letter no also discussed above showed the value of the land pond work as dollar_figure done any research regarding the propriety of a charitable_contribution_deduction for a taxpayer’s expenses paid_by the taxpayer before the year for which the deduction is claimed on date respondent received from petitioners form 1040x for their taxable_year form 1040x which kathy l burch ms burch a c p a and an attorney with a master’s degree in taxation had pre- pareddollar_figure respondent did not process petitioners’ return form 1040x unprocessed form 1040x petitioners included form_1040 for taxable_year with their unproc- essed form 1040x which ms burch had prepared and on which someone had stamped at the top of each page the words as amended we shall refer to form_1040 for taxable_year which petitioners included with their unproc- essed form 1040x as unprocessed amended return in their unproc- essed amended return petitioners reported total income of dollar_figure and claimed inter alia in schedule a amended schedule a charitable contribu- tion deductions totaling dollar_figure of that total amount of charitable_contribution deductions claimed in their amended schedule a petitioners indicated that 36ms burch who began representing petitioners sometime in had experience in providing advice inter alia with respect to tax-exempt organizations and the requirements for deducting charitable_contributions dollar_figure represented g ifts by cash or check and dollar_figure repre- sented gifts o ther than cash or check petitioners included with their unprocessed amended return schedule f unprocessed amended schedule f petitioners’ unprocessed amended schedule f was identical in all material respects to their schedule f that they had included with their return petitioners did not include form_8283 with their unprocessed amended return nowhere in their unprocessed amended return or in any form sched- ule or attachment to that return did petitioners include any reference to or any in- formation regarding a claimed charitable_contribution_deduction with respect to pfm farms’ blueberry farm the expenses that pfm incurred for the required land improvement work on pfm’s tulsa property the ponds that pfm farms created on the pfm leased property any other improvements that pfm farms made to pfm’s tulsa property a tractor mower or any other similar equipment on date petitioners timely filed form_1040 for their taxable_year return which ms burch had prepared in their return petitioners reported total income of dollar_figure in calculating that total income petitioners reduced other items of income that they reported in their return by a claimed farm loss of dollar_figure petitioners included schedule a with their return schedule a in their schedule a petitioners claimed inter alia charitable_contribution deductions totaling dollar_figure of that total amount of charitable_contribution de- ductions claimed petitioners indicated in their schedule a that dollar_figure represented g ifts by cash or check and dollar_figure represented gifts o ther than cash or check dollar_figure the dollar_figure claimed deduction for gifts o ther than cash or check was the charitable_contribution_deduction that petitioners claimed in their return with respect to petitioners’ residence as required because petitioners claimed in their return a farm loss of dollar_figure petitioners included with their return schedule f schedule f in their schedule f petitioners showed mr presley as the proprietor and blueberries as the principal product of the business to which that schedule per- tained in their schedule f petitioners reported dollar_figure of gross_income and claimed dollar_figure of total expenses and a loss of dollar_figure petitioners included with their return section b only of form_8283 section b in their section b petitioners completed part i the listing 37in addition the following statement appeared on line of their schedule a the line on which petitioners were required to show the total_amount_of_gifts to charity that they were claiming for their taxable_year disallowed contributions dollar_figure -big_number of information on the donated property by checking the box next to the preprinted phrase other real_estate by describing the donated prop- erty as a single_family_residence and its condition at the time of the gift as good and by representing a that the appraised fair_market_value of the dona- ted property was dollar_figure b that it was acquired in date by purchase and c that the donor’s cost or adjusted_basis was dollar_figure petitioners left blank part ii which was the donor statement part iii which was the declaration of the ap- praiser was also left blank part iv which was the donee acknowledgement was partially completed and contained the following information the donated property was received by the donee on date the donee did not intend to use that property for an unrelated use and the donee was pfmdollar_figure no authorized representative of pfm or any other individual signed and dated part iv of petitioners’ section b at times not disclosed by the record before petitioners filed their re- turn mr dryer had done some research and had discussed with mr presley or his designee on three different occasions whether he believed that petitioners should be entitled to a charitable_contribution_deduction with respect to their transferring 38the address of pfm was also shown in part iv of petitioners’ section b to pfm legal_title to petitioners’ residence while continuing to live in that residence mr dryer’s research included research as to whether pfm’s allowing petitioners to continue to live in petitioners’ residence as a parsonage parsonage benefit after they deeded that residence to pfm would constitute a so-called re- turn benefit to them ie a benefit that petitioners received from pfm in return for their deeding petitioners’ residence to pfm which would result in their not being entitled to deduct the value of petitioners’ residence as a charitable_contribution to pfm mr dryer concluded on the basis of his research that petitioners’ continu- ing to live in petitioners’ residence after they deeded it to pfm should not be con- sidered a return benefit that was because he believed that pfm’s providing that parsonage benefit to petitioners should be viewed as compensation to which mr presley would be entitled in return for conducting various activities and perform- ing other services for or on behalf of pfm after completing his research and analysis mr dryer advised petitioners or their designee that in his opinion they should be entitled to a charitable con- tribution deduction with respect to their transferring to pfm legal_title to petition- ers’ residence while continuing to live in that residence as a parsonage mr dryer further informed petitioners that his advice as to the deductibility of the value of petitioners’ residence as a charitable_contribution was conditioned on petitioners’ compliance with the pertinent tax law and all the pertinent rules and regula- tions applicable to gifts to charity of substantial noncash contributions including obtaining an appraisal of petitioners’ residence because petitioners’ residence had a value in excess of dollar_figure and completing certain parts and having completed by an appraiser and pfm the donee charity certain other respective parts of section b of form_8283 in formulating his advice with respect to whether peti- tioners should be entitled to a charitable_contribution_deduction if they were to donate petitioners’ residence to pfm and continue to live in it mr dryer re- viewed the version of form_8283 that was in effect for taxable_year and gave petitioners some instructions about how to complete that form in order to comply with the various rules and regulations applicable to substantial noncash charitable_contributions mr dryer further advised petitioners or their designee that if mr presley were to stop conducting activities and performing other services for or on behalf of pfm and were to desire to continue living in petitioners’ residence they would be required to pay to pfm fair rental value for the right to do so respondent assigned a revenue_agent to examine petitioners’ taxable_year sec_2010 and sec_2012 the revenue_agent inter alia proposed the initial determination 39mr dryer discussed the requirement that petitioners obtain an appraisal of petitioners’ residence during the first discussion that he had with petitioners or their designee about their desire to donate that residence to pfm that petitioners are liable for each of their taxable_year sec_2010 and sec_2012 for the accuracy-related_penalty under sec_6662 after the revenue_agent in question made that initial determination under sec_6662 she gave the manager of the group group manager in which she worked who was her im- mediate supervisor a document titled civil penalty approval form penalty approval form which she had completed as follows the following statements appeared in a section of the penalty approval form titled reason s for assertion of penalty s the additional tax due for and is over dollar_figure so the substantial_understatement_penalty does apply tps were negligent for not keeping proper documentation the following pertinent portion of a preprinted statement appared on the penalty approval form immediately below those just-quoted state- ments group manager approval to assess penalties identified above on date the group manager signed and dated date the penalty approval form as completed by the revenue_agent on date respondent issued a notice_of_deficiency to petitioners for their taxable_year sec_2010 and sec_2012 notice dollar_figure in the notice respondent determined 40in certain filings by the parties that we ordered with respect to sec_6751 after this case was submitted the parties agree that an appeals_office of respondent issued the notice after the conclusion of that office’s consideration of petitioners’ position with respect to the proposed determinations of the revenue continued for petitioners’ taxable_year to disallow the respective claimed charita- ble contribution deductions of dollar_figure for the required land improvement expen- ses and dollar_figure for the donated tractor mowerdollar_figure in the notice respondent further determined for petitioners’ taxable_year to disallow the claimed noncash charitable_contribution_deduction of dollar_figure for petitioners’ residencedollar_figure in the notice respondent also determined that petitioners are liable for each of their taxable_year sec_2010 and sec_2012 for the accuracy-related_penalty under sec_6662 continued agent for petitioners’ taxable_year sec_2010 and sec_2012 including the proposed determinations under sec_6662 41in the notice respondent disallowed for their taxable_year cash contributions totaling dollar_figure but allowed additional noncash contributions of dollar_figure consequently the total adjustment in the notice for petitioners’ taxable_year with respect to charitable_contribution deductions is dollar_figure dis- allowed claimed cash charitable_contributions of dollar_figure minus dollar_figure al- lowed additional cash charitable_contributions only dollar_figure of that total adjustment is at issue 42in the notice respondent disallowed for petitioners’ taxable_year the claimed noncash charitable_contribution of dollar_figure for petitioners’ residence but allowed other noncash charitable_contributions of dollar_figure respondent also al- lowed in the notice for petitioners’ taxable_year additional cash charitable_contributions of dollar_figure consequently the total adjustment in the notice for petitioners’ taxable_year with respect to charitable_contribution deductions is dollar_figure disallowed claimed noncash charitable_contribution for petitioners’ residence of dollar_figure minus dollar_figure allowed other noncash charitable contribu- tions minus dollar_figure allowed additional cash charitable_contributions opinion petitioners bear the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and pe- titioners bear the burden of proving entitlement to any deductions claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to es- tablish the amounts of any deductions claimed see sec_6001 sec_1_6001-1 income_tax regs before considering the issues presented we summarize our evaluation of the following witnesses who testified at the trial in this case mr presley ms presley mr johnson ms burch and mr dryer we found the testimony of mr presley to be inconsistent in certain material respects with certain testimony of certain other witnesses and with certain docu- mentary evidence we also found mr presley’s testimony to be questionable in certain other material respects we found the testimony of ms presley to be internally inconsistent at times and to be inconsistent at other times with mr presley’s testimony we found the testimony of mr johnson to be internally inconsistent in cer- tain material respects and to be inconsistent in certain material respects with cer- tain testimony of certain other witnesses and with certain documentary_evidence we found the testimony of ms burch to be not credible in certain material respects we found the testimony of mr dryer to be inconsistent in certain material respects with certain testimony of certain other witnesses and with certain docu- mentary evidence we are not required to and we will not rely on the testimony of any witness whose testimony we question in order to establish petitioners’ position with re- spect to each of the issues remaining for decision see eg 87_tc_74 claimed charitable_contribution deductions we must decide whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm relating to certain required land improvement expenses that pfm farms paid before and dollar_figure for a claimed charitable_contribution of the trac- tor mower in question we must also decide whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm of petitioners’ residence before addressing those issues we summarize briefly the relevant statutory and regulatory frame- work within which we must resolve each of them sec_170 allows a deduction for any charitable_contribution as defined in sec_170 that is made during a taxable_year a taxpayer claiming a de- duction under sec_170 must satisfy certain statutory and regulatory require- ments see eg sec_170 c f sec_1_170a-1 sec_1_170a-13 through f income_tax regs we shall sometimes refer collectively to the requirements under sec_170 and the regulations thereunder that are pertinent here as the per- tinent charitable_contribution_deduction requirements the pertinent charitable_contribution_deduction requirements that a taxpayer must satisfy vary depending on whether the claimed contribution consists of money or property other than money and the claimed value of the contribution see sec_170 c f sec_1_170a-1 sec_1_170a-13 a - c income_tax regs claimed charitable_contribution_deduction relating to required land improvement expenses we consider whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm relating to the required land improvement expenses that pfm farms paid before in stating that issue we intentionally use the phrase relating to the required land improvement expenses that is because it is unclear from our review of the record what petitioners are contending mr presley contributed to pfm during relating to the required land improvement expenses for which they are claiming a deduction under sec_170 in this regard we note that certain testimonial evidence eg the respective testimonies of mr presley mr dryer and mr johnson and certain documentary_evidence eg the date minutes of pfm’s board that mr dryer drafted mr dryer’s draft letter no pfm’s draft letter no and pfm’s draft letter no contain inconsistent and sometimes internally inconsistent statements about what mr presley pur- portedly contributed to pfm during relating to the required land improve- ment expenses by way of illustration of certain inconsistent and sometimes internally inconsistent testimonial evidence mr presley testified that he informed mr dryer and mr johnson that in he donated to pfm his wholly owned limited_liability_company pfm farms certain testimony of mr dryer43 is inconsistent 43at all relevant times including during mr dryer an attorney repre- sented the presleys mr presley’s optometry businesses pfm and or pfm farms with that testimony mr dryer testified that it was his understanding that in mr presley contributed to pfm the ponds that pfm farms had created on pfm’s tulsa property and that those ponds were to be used for swimming fishing canoeing paddle boating and other forms of enjoymentdollar_figure certain testimony of mr johnson45 regarding his understanding of what mr presley contributed to pfm in relating to the required land improvement expenses also is inconsistent with mr presley’s testimony and is consistent with mr dryer’s testimony mr johnson testified that it was his understanding when he prepared petitioners’ return that mr presley had donated to pfm in the ponds that pfm farms had created on pfm’s tulsa property and that those ponds were to be used for swimming fishing canoeing paddle boating and other forms of enjoymentdollar_figure 44mr dryer’s testimony however is inconsistent with the date minutes that he prepared at the request of mr presley and that described a pro- posed donation by mr presley to pfm of land and soil preparation in order to develop ministry land 45mr johnson prepared petitioners’ return when he prepared that return mr johnson was a c p a and an employee of petitioners mr presleys’ optometry businesses and or pfm farms 46when mr johnson prepared petitioners’ return he was not aware that the reason pfm farms created the ponds on pfm’s tulsa property was to provide irrigation to pfm farms’ blueberry farm which it intended to operate on continued however certain other testimony of mr johnson appears to be internally inconsistent with his testimony described above and also inconsistent with mr dryer’s testimony regarding what mr presley contributed to pfm in relating to the required land improvement expenses mr johnson testified and we have found that he advised the presleys that they should claim a charitable_contribution_deduction for the required land improvement expenses that pfm farms paid be- fore dollar_figure mr presley also testified and we have also found that he gave the presleys that advice because as he explained to them they should have deducted those expenses for taxable years before their taxable_year but did not do so because of errors in the preparation of their return and their return by way of illustration of certain inconsistent and sometimes internally inconsistent documentary_evidence the date minutes of pfm’s board stated in pertinent part the first order of business related to reviewing the proposed donation of land and soil preparation in order to develop ministry continued that property when mr johnson prepared petitioners’ return he was aware that pfm owned the property on which pfm farms had created the ponds and that pfm farms was leasing from pfm four to five acres of that property 47when mr johnson advised petitioners to deduct the required land im- provement expenses in their return he had not done any research regarding the propriety of a charitable_contribution_deduction for a taxpayer’s expenses paid_by the taxpayer before the year for which the deduction is claimed land for future needs in accord with its exempt_purpose mr dryer’s draft letter no is inconsistent with the date minutes in that that draft letter stated you donated the beautiful water ponds to the ministry enabling our youth and others to enjoy water sports fishing wildlife and the beautiful setting this provides a wonderful ministry setting and we thank you pfm’s draft letter no and pfm’s draft letter no are both consistent and inconsistent with the date minutes and mr dryer’s draft letter no those letters stated you donated the equipment and beautiful water ponds to the ministry enabling our youth and others to enjoy water sports fishing wildlife and the beautiful setting this provides a wonderful ministry setting and we thank you however those same two letters also stated inconsistently that mr presley’s donation to pfm was land pond work on brief petitioners further compound the problems created by certain testimonial and documentary_evidence as to what mr presley purportedly con- tributed to pfm in relating to the required land improvement expenses petitioners do so when they contend a few times on brief that mr presley 48however see supra note and accompanying text 49however see supra note and accompanying text made an outright gift in of the land improvements to pfm and also contend throughout their brief inconsistently we believe that they are entitled for their taxable_year to deduct dollar_figure of the required land improvement expenses under sec_1_170a-1 income_tax regs 136_tc_515 and babilonia v commissioner tcmemo_1980_207 wl aff’d per curiam 681_f2d_678 9th cir dollar_figure despite the lack of clarity in the record as to what petitioners are claiming and what purportedly mr presley contributed to pfm during relating to the required land improvement expenses as well as regarding what their representa- 50however as discussed below petitioners inconsistently concede on brief that pfm not pfm farms owned the property on which pfm farms created the ponds moreover petitioners acknowledge on brief that petitioners did not own the improvements made to the pfm land or any of the existing ponds that pfm farms created sec_1_170a-1 income_tax regs provides in pertinent part that unre- imbursed expenditures made incident to the rendition of services to an organiza- tion contributions to which are deductible may constitute a deductible contribu- tion 52petitioners acknowledge on brief that there are other pertinent charitable_contribution_deduction requirements with respect to substantiation charitable con- tribution deduction substantiation requirements that apply inter alia to petition- ers’ claimed deduction under sec_170 relating to the required land improvement expenses tives mr dryer and mr johnson understood mr presley contributed to pfm in relating to those expenses we now address whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution relating to the required land improvement ex- penses we address first whether petitioners are entitled for their taxable_year to a charitable_contribution_deduction for dollar_figure because as petitioners contend a few times on brief and mr dryer and mr johnson testified at trial mr presley contributed to pfm in the ponds that pfm farms created on pfm’s tulsa property petitioners concede that pfm not petitioners through pfm farms owned pfm’s tulsa property on which pfm farms created the ponds petitioners also concede on brief that petitioners did not own the improvements made to the pfm land or any of the existing ponds that pfm farms created petitioners through pfm farms could not have contributed to pfm in or any other year the ponds which pfm farms created on pfm’s tulsa property and which they concede they did not own through pfm farms on the record before us we find that petitioners have failed to carry their burden of establishing that in mr presley contributed to pfm the ponds that pfm farms created on pfm’s tulsa propertydollar_figure on that record we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a charitable_contribution_deduction of dollar_figure for the ponds that pfm farms created on pfm’s tulsa property we turn next to whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure of the required land improvement ex- penses that pfm farms paid before as discussed above sec_170 allows a deduction for any charitable_contribution as defined in sec_170 that is made during a taxable_year see sec_1_170a-1 income_tax regsdollar_figure petitioners acknowledge that pfm farms paid the required land improvement expenses before on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable 53even if we had not found that petitioners failed to carry their burden of establishing that in mr presley contributed to pfm the ponds that pfm farms created on pfm’s tulsa property we would nonetheless find that peti- tioners have failed to carry their burden of establishing that they satisfy all of the charitable_contribution_deduction substantiation requirements that apply to that claimed charitable_contribution sec_1_170a-1 income_tax regs provides in pertinent part any charitable_contribution as defined in sec_170 actually paid during the tax- able year is allowable as a deduction in computing taxable_income irrespective of the method_of_accounting employed or of the date on which the contribution is pledged year to deduct under sec_170 dollar_figure of the required land im- provement expenses that pfm farms paid before even if pfm farms had paid the required land improvement expenses in we would find on the record before us that petitioners have failed to carry their burden of establishing that they satisfy sec_1_170a-1 income_tax regs pursuant to that regulation in order for the required land improvement expenses to be deductible under sec_170 pfm farms must have incurred them incident to the rendition of services to pfm we have held that in order to be deductible under sec_170 and sec_1_170a-1 income_tax regs unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization van dusen v commission- er t c pincite citing 54_tc_722 pfm farms paid the required land improvement expenses for the purpose of inter alia creating the ponds on pfm’s tulsa property in order to have an irrigation source for pfm farms’ blueberry farm which pfm farms intended to operate for profit on the leased pfm property on the record before us even if pfm farms had paid the required land improvement expenses in we would find that petitioners have failed to carry their burden of establishing that the required land improvement expenses that pfm farms paid were directly connected with or solely attributable to the rendition of services to pfm by pfm farms even if pfm farms had paid the required land improvement expenses in and those expenses were directly connected with and solely attributable to the rendition of services to pfm by pfm farms we would find on the record before us that petitioners have failed to carry their burden of establishing that they satisfy the substantiation requirements in sec_170 and c and sec_1_170a-13 and income_tax regs those authorities which apply to contributions of dollar_figure or more required petitioners to substantiate the claimed contribution relating to the required land improvement expenses with a contem- poraneous written acknowledgement from pfm see van dusen v commission- er t c pincite in order for the acknowledgement to be considered contem- poraneous the taxpayer must obtain it before the earlier of the date on which the taxpayer files the return claiming the deduction or the due_date including extensions within which the taxpayer must file the return claiming the deduction see sec_170 sec_1_170a-13 income_tax regs see also van dusen v commissioner t c pincite the record contains the following three different purported acknowledge- ment letters from pfm that were addressed to pfm farms mr dryer’s draft letter no pfm’s draft letter no and pfm’s draft letter no none of those letters is dated although the copy of each of those letters that is in the record is signed by mr douglas petitioners have failed to carry their burden of establishing that mr douglas in fact signed mr dryer’s draft letter no pfm’s draft letter no and or pfm’s draft letter no even if the record had established that mr douglas signed one or more of those letters petitioners have failed to carry their burden of establishing when he signed any of them and sent any of them to pfm farms mr presley and or petitioners on the record before us even if pfm farms had paid the required land improvement expenses in and those expenses were directly connected with and solely attributable to the rendition of services to pfm by pfm farms we would find that petitioners have failed to carry their burden of establishing that they satisfy the substantiation requirements in sec_170 and c and sec_1_170a-13 and income_tax regs even if pfm farms had paid the required land improvement expenses in those expenses were directly connected with and solely attributable to the rendition of services to pfm and mr dryer’s draft letter no pfm’s draft 55mr douglas was an employee of petitioners mr presley’s optometry businesses and or pfm farms petitioners did not call mr douglas as a witness letter no and or pfm’s draft letter no had been signed by mr douglas and had been sent to pfm within the time prescribed in sec_170 and sec_1_170a-13 income_tax regs we would find on the record before us that petitioners have failed to carry their burden of establishing that they satisfy the substantiation requirements in sec_170 and iii and sec_1_170a-13 and iii income_tax regs sec_1_170a-13 income_tax regs which was promulgated under sec_170 requires a donee organization to indicate in a contemporaneous written acknowledgement whether or not the donee organization provides any goods or services in consid- eration in whole or part for any of the cash or other_property transferred to the donee organization where the donee organization provides any goods or serv- ices sec_170 and sec_1_170a-13 income_tax regs require the donee organization to indicate in the contemporaneous written ac- knowledgement a description and good_faith estimate of the value of those goods or services where the acknowledgement incorrectly states that n o goods or services were provided for the donation that donor acknowledgement fails to satisfy the substantiation requirements in sec_170 and iii and sec_1_170a-13 and iii income_tax regs see viralam v commis- sioner 136_tc_151 the following language appeared in each of the purported acknowledgement letters ie mr dryer’s draft letter no pfm’s draft letter no and pfm’s draft letter no no goods or services were provided for the contributions given we have found that pfm farms paid the required land improvement expenses inter alia to create the ponds on an area of pfm’s tulsa property other than the leased pfm property as a source of irriga- tion for pfm farms’ blueberry farm which pfm farms intended to operate for profit on that leased propertydollar_figure on the record before us we find that pfm farms expected to benefit financially from the required land improvement expenses that it paid_by establishing and operating pfm farms’ blueberry farm with the inten- tion of making a profitdollar_figure on that record even if pfm farms had paid the required land improvement expenses in those expenses were directly connected with and solely attributable to the rendition of service to pfm and mr dryer’s draft letter no pfm’s draft letter no and or pfm’s draft letter no had 56we also note that petitioners have failed to establish that the dollar_figure annual rent that pfm farms agreed to pay to pfm under the pfm farms’ lease represented the annual fair rental value for the four to five acres of pfm’s tulsa property that pfm farms leased from pfm under that lease 57according to petitioners mr presley intended to contribute to pfm any profit that pfm farms received from operating the pfm farms’ blueberry farm even if he did so intend that intention is immaterial to our finding that pfm farms expected to make a profit and thereby benefit financially from the required land improvement expenses that it paid been signed by mr douglas and had been sent to pfm within the time pre- scribed by sec_170 and sec_1_170a-13 income_tax regs we would find that petitioners have failed to carry their burden of establishing that they satisfy the substantiation requirements in sec_170 and iii and sec_1_170a-13 and iii income_tax regsdollar_figure based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct under sec_170 dollar_figure of the required land improvement expenses that pfm farms paid before claimed charitable_contribution_deduction for the tractor mower in question we consider next whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm of the tractor mower in question it is respondent’s position that petitioners are not entitled to do so because they did not comply with certain charitable con- 58we would also find that petitioners have failed to carry their burden of establishing that they satisfy the substantiation requirements in sec_1 170a- f income_tax regs which prescribes an alternative way for a taxpayer to substantiate unreimbursed expenditures incident to the rendition of services to a charitable_organization within the meaning of sec_1_170a-1 income_tax regs discussed above tribution deduction substantiation requirements that apply to petitioners’ claimed dollar_figure deduction for the tractor mower in question petitioners concede on brief that they failed to properly substantiate the donation of the toro tractor the tractor mower in question as they did not include any of the required information on form_8283 in their tax_return showing a description of the donated property the approximate date the mower was acquired and the manner of its acquisition the cost or other basis of the mower the fair_market_value of the mower at the time it was contributed and the method used in determining its fair_market_value see sec_170 sec_1 170a- b ii c sic and d i a and b although they concede that they do not satisfy certain charitable contribu- tion deduction substantiation requirements that apply to their claimed dollar_figure deduction for the tractor mower in question petitioners take the position that they nonetheless are entitled to that claimed deduction that is because according to petitioners their failure to meet those requirements is due to ‘reasonable cause and not to willful neglect ’ as support for their position petitioners rely on sec_170 that section provides that sec_170 i 59as pertinent here sec_170 provides that no deduction under sec_170 will be allowed for any contribution of property for which a deduction of more than dollar_figure is claimed unless the taxpayer meets the requirements of sec_170 shall not apply if it is shown that the failure to meet such requirements in sec_170 is due to reasonable_cause and not to willful neglect in support of their position under sec_170 petitioners contend as follows petitioners relied upon their competent tax adviser robert johnson c p a to prepare the form_8283 with respect to the donation of the toro tractor mower mr johnson testified that he had unfet- tered access to petitioners’ records and was provided with the make model and year of the mower as well as a soft copy of the invoice showing the original purchase but simply failed to include the infor- mation on their form_8283 petitioners had no reason to doubt mr johnson’s competence and believed that the mower had been co- rrectly reported on their tax_return neither sec_170 nor the regulations thereunder provide a definition of or any helpful guidance with respect to the term reasonable_cause which those authorities usedollar_figure however the term reasonable_cause also is used in certain code provisions imposing additions to tax and penaltiesdollar_figure see eg sec_6651 sec_6652 sec_6664 consequently as we did in crimi v commission- er tcmemo_2013_51 at we look for guidance as to the meaning of the 60nor do sec_170 and the regulations thereunder provide us with a definition of or any helpful guidance with respect to the term willful neglect that those authorities use 61the term willful neglect also is used in certain provisions of the code relating to the imposition of additions to tax and penalties see eg sec_6651 and a term reasonable_cause in sec_170 to caselaw that has considered the same term in the context of issues presented under those other provisions we note initially that reasonable_cause requires a taxpayer to exercise ordin- ary business care and prudence see eg 469_us_241 mcnair eye ctr inc v commissioner tcmemo_2010_81 wl at moreover the inquiry into whether reasonable_cause is present is a fact-intensive inquiry that requires a case-by-case examination of all the facts and circumstances presented in each case see eg crimi v commis- sioner at where as here a taxpayer claims to have relied on the advice of a profes- sional such as a c p a or an attorney the taxpayer has the burden of establishing the following facts in order for us to sustain that claim the taxpayer reason- ably believed that the professional was a competent tax adviser with sufficient ex- pertise to justify reliance the taxpayer provided necessary and accurate infor- mation to the professional who gave advice to the taxpayer and the taxpayer relied in good_faith on that advice see 115_tc_43 aff’d 299_f3d_221 3d cir crimi v commissioner at we decide only the question of whether petitioners relied in good_faith on mr johnson when he presented them for their review the return which he had prepared and in which there was a claimed charitable_contribution_deduction of dollar_figure for the tractor mower in questiondollar_figure that is because our resolution of that question resolves the issue under sec_170 of whether peti- tioners’ failure to meet the requirements in sec_170 that apply to their claimed charitable_contribution_deduction of dollar_figure for the tractor mower in question is due to reasonable_cause and not to willful neglect although mr johnson prepared petitioners’ return mr dryer also gave advice to petitioners with respect to certain appraisal and return reporting re- quirements that applied to their proposed donation to pfm of the tractor mower in question and their proposed donation to pfm of the land and soil preparation he did so when he included the form_8283 appraisal requirement language and the form_8283 donor acknowledgement requirement language as part of the reso- lution set forth in the date minutes of pfm’s board which he had prepared at the request of mr presley and which addressed the proposed donation to pfm of a tractor and land and soil preparation mr dryer included that lan- guage because he wanted it to serve as an important reminder to obtain an apprais- 62see supra note al of any substantial noncash property donated to pfm and to include a properly completed and executed form_8283 with petitioners’ return because of those proposed donations petitioners do not address on brief mr dryer’s advice to obtain an appraisal of any substantial noncash property donated to pfm and to include a properly completed and executed form_8283 with petitioners’ return we believe that they do not do so because they did not follow that advice although the return that mr johnson had prepared for petitioners included their form_8283 that form was incomplete and thus not properly completed petitioners’ form_8283 did not make any reference in section a relating to donated property of dollar_figure or less and certain publicly_traded_securities to a claimed deduction of the tractor mower in question or any other similar equipmentdollar_figure a review of the return that mr johnson had prepared for petitioners in par- 63form instructed and required each taxpayer who claimed a total deduction of over dollar_figure for all donated noncash property to attach that form to the taxpayer’s tax_return in their schedule a petitioners claimed charitable_contributions totaling dollar_figure of that total amount of claimed charitable_contribution deductions petitioners indicated in their schedule a that dollar_figure represented gifts o ther than cash or check 64nor did any other form schedule or attachment to the return that mr johnson had prepared make any reference to or contain any information regarding a claimed charitable_contribution_deduction for a tractor mower or any other equipment ticular a review of petitioners’ form_8283 that he had prepared would have caused a reasonable person especially in the light of mr dryer’s advice to ask mr johnson why he did not include in that form any reference to or any infor- mation regarding a claimed deduction for their donation of the tractor mower in question the record does not establish that petitioners made any such inquiry of mr johnson presumably because they did not on the record before us we find that petitioners have failed to carry their burden of establishing that they exercised ordinary business care and prudence or otherwise did what a reasonable person would do under the facts and circum- stances on that record we find that petitioners have failed to carry their burden of establishing that they relied in good_faith on mr johnson when he presented them for their review the return that he had prepared and that included no- where in their form_8283 or in any other form schedule or attachment to that return any reference to or any information regarding a claimed charitable con- tribution deduction for the tractor mower in question on the record before us we find that petitioners have failed to carry their burden of establishing that their fail- ure to satisfy certain charitable_contribution_deduction substantiation requirements that apply to their claimed charitable_contribution_deduction of dollar_figure for the tractor mower in question is due to reasonable_cause and not to willful neglect within the meaning of sec_170 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct under sec_170 dollar_figure for the tractor mower in question we address whether petitioners are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm of petitioners’ residence it is respondent’s position that petitioners are not entitled to do so in support of respondent’s position respondent argues that petitioners retained dominion and control_over petitioners’ residence after they purportedly contributed it to pfm when they made the purported contribution to pfm of petitioners’ residence petitioners expected to and did receive a sub- stantial benefit in return because pfm allowed them to reside in that residence without paying any rent to it and petitioners failed to comply or substantially comply with certain charitable_contribution_deduction substantiation requirements that apply to the claimed charitable_contribution of petitioners’ residence petitioners disagree with each of respondent’s three arguments in addition petitioners maintain that even if we were to find that petitioners did not comply or substantially comply with all of the applicable charitable_contribution_deduction substantiation requirements their failure to meet those requirements is due to rea- sonable cause petitioners maintain that consequently pursuant to sec_170 sec_170 does not disallow their claimed charitable_contribution_deduction of dollar_figure for petitioners’ residence we address only respondent’s third argument set forth above that is be- cause our findings as to whether petitioners complied or substantially complied with certain charitable_contribution_deduction substantiation requirements that apply to their claimed charitable_contribution_deduction of dollar_figure for petition- ers’ residence resolves the question of whether sec_170 disallows that claimed deductiondollar_figure we turn now to respondent’s third argument that petitioners did not comply or substantially comply with certain charitable_contribution_deduction substantia- sec_170 would not disallow petitioners’ claimed charitable_contribution_deduction of dollar_figure for petitioners’ residence if we were to sustain petitioners’ alternative argument under sec_170 that their failure to meet those requirements is due to reasonable_cause tion requirements that apply to the claimed charitable_contribution of peti- tioners’ residence to pfm sec_170 provides in pertinent part qualified_appraisal for contributions of more than dollar_figure --in the case of contributions of property for which a deduction of more than dollar_figure is claimed the requirements of this subparagraph are met if the individual obtains a qualified_appraisal of such property and attaches to the return for the taxable_year in which such contribution is made such information regarding such property and such appraisal as the secretary may require the regulations that the secretary promulgated under sec_170 provide in pertinent part substantiation requirements -- i in general -- a donor who claims or reports a deduction with respect to a charitable_contribution to which this paragraph c relating to claimed charitable deductions in excess of dollar_figure applies must comply with the following three requirements a obtain a qualified_appraisal as defined in paragraph c of this section for such property contributed b attach a fully completed appraisal_summary as defined in paragraph c of this section to the tax_return on which the deduction for the contribution is first claimed or report- ed by the donor sec_1_170a-13 income_tax regs we address first whether as required by sec_170 and sec_1_170a-13 income_tax regs petitioners obtained a qualified_appraisal sec_170 defines the term qualified_appraisal and the term qualified_appraiser that is used in that definition as follows qualified_appraisal and appraiser --for purposes of this paragraph-- i qualified_appraisal --the term qualified_appraisal means with respect to any property an appraisal of such property which-- i is treated for purposes of this paragraph as a qualified_appraisal under regulations or other guidance prescribed by the secretary and ii is conducted by a qualified_appraiser in accordance with generally accepted appraisal standards and any regulations or other guidance prescribed under subclause i ii qualified_appraiser --except as provided in clause iii the term qualified_appraiser means an individual who-- i has earned an appraisal designation from a recognized professional appraiser organization or has otherwise met minimum education and experience requirements set forth in regulations prescribed by the secretary ii regularly performs appraisals for which the individual receives compensation and iii meets such other requirements as may be prescribed by the secretary in regulations or other guidance the regulations that the secretary promulgated under sec_170 provide in pertinent part qualified_appraisal -- i in general --for purposes of this paragraph c the term qualified_appraisal means an appraisal document that-- a relates to an appraisal that is made not earlier than days prior to the date of contribution of the appraised property nor later than the date specified in paragraph c iv b of this section b is prepared signed and dated by a qualified_appraiser within the meaning of paragraph c of this section c includes the information required by paragraph c ii of this section ii information included in qualified_appraisal --a qualified_appraisal shall include the following information a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed including for example the terms of any agreement or understanding that-- restricts temporarily or permanently a donee’s right to use or dispose_of the donated property reserves to or confers upon anyone other than a donee organization or an organization participating with a donee organization in cooperative fund-raising any right to the possession of the property or earmarks donated property for a particular use f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes appraised h the date or dates on which the property was iv special rules -- b time of receipt of qualified_appraisal --the qualified_appraisal must be received by the donor before the due_date includ- ing extensions of the return on which a deduction is first claimed under sec_170 with respect to the donated property sec_1_170a-13 b and c ii iv b income_tax regs it is petitioners’ position that the appraisal report that mr scott prepared in which he valued petitioners’ residence is a qualified_appraisal within the meaning of sec_170 because it fully satisfies the requirements set forth in treas reg sec_1_170a-13 and ii in advancing that position petition- ers examine some but not all of those requirements and explain why they believe that they are satisfieddollar_figure we address below each of the requirements in sec_1_170a-13 and ii income_tax regs which we find mr scott’s date appraisal report does not satisfydollar_figure petitioners assert that the appraisal report that mr scott prepared in which he valued petitioners’ residence satisfies the requirement in sec_1 170a- c i a income_tax regs in support of that assertion petitioners state ronald scott the appraiser visited the petitioners’ resi- dence on date only days after the residence was con- tributed and prior to the petitioners’ tax_return being filed on date well within the timeframe set forth in sec_1_170a-13 as such the appraisal was conducted by mr 66as discussed below petitioners completely ignore certain requirements in sec_1_170a-13 income_tax regs they also totally ignore the require- ment in sec_1_170a-13 income_tax regs pursuant to that regula- tion petitioners were required to receive the qualified_appraisal of petitioners’ res- idence before date which was the due_date including extensions for the filing of petitioners’ return 67we address only each of the requirements in sec_1_170a-13 and ii income_tax regs which we find mr scott’s date appraisal report does not satisfy however the failure to satisfy any one of those require- ments or any of the other charitable_contribution_deduction substantiation require- ments may be sufficient to deny petitioners their claimed charitable_contribution_deduction for petitioners’ residence unless we were to sustain petitioners’ alter- native argument under sec_170 that their failure to meet those requirements is due to reasonable_cause scott within the stated safe_harbor period the appraisal report being prepared and signed on december sic does not change the fact that the effective date of appraisal was date as we understand petitioners’ position it is the valuation_date ie the date as of which the property is valued to which sec_1_170a-13 in- come tax regs is referring in requiring that the appraisal document r elate to an appraisal that is made not earlier than days prior to the date of contribution nor later than the date specified in paragraph c iv b of this section 170a-13 c we reject petitioners’ bizarre reading of sec_1 170a- c i a income_tax regs an appraisal is made when an appraisal docu- ment is final and is signed and dated by the appraiser it is not made on the date as of which the appraiser is determining the fair_market_value of the property that he is asked to appraise on date mr scott signed the appraisal report in which he appraised the fair_market_value of petitioners’ residence as of date in mr scott’s date appraisal report mr scott indicated that the date of that report was date the same date on which he signed it on the record before us we find that mr scott’s date apprais- al report was made on date the due_date including extensions for the filing of petitioners’ return was date on the record before us we find that mr scott’s date appraisal report did not relate to an appraisal that is made not earlier than days prior to the date of con- tribution of petitioners’ residence nor later than date the date specified in sec_1_170a-13 income_tax regs on the record before us we find that the requirement in sec_1_170a-13 income_tax regs is not satisfied in order to constitute a qualified_appraisal mr scott’s date appraisal report also was required to include the information required by para- graph c ii of sec_1_170a-13 dollar_figure petitioners completely ignore the re- quirement in sec_1_170a-13 income_tax regs quoted above that a qualified_appraisal include the date of contribution to the donee mr scott’s date appraisal report contained no information with respect to petitioners’ transfer to pfm on date of legal_title to petitioners’ resi- dencedollar_figure on the record before us we find that the requirement in sec_1 170a- c ii c income_tax regs is not satisfied petitioners also completely ignore the requirement in sec_1 170a- c ii d income_tax regs quoted above that a qualified_appraisal in- 68see supra note 69in fact we have serious reservations as to whether mr scott even knew about petitioners’ transfer to pfm on date of legal_title to petitioners’ residence clude t he terms of any agreement or understanding entered into or ex- pected to be entered into by or on behalf of the donor or donee that relates to the use of the property contributed from the time they transferred legal_title to petitioners’ residence to pfm until at least date the date of mr scott’s date appraisal report petitioners continued to live in peti- tioners’ residence and to pay all utility bills and did not pay any rent to pfm for the right to live in that residence nonetheless mr scott’s date appraisal report contained no information with respect to that arrangement on the record before us we find that the requirement in sec_1_170a-13 income_tax regs is not satisfied petitioners assert that mr scott’s date appraisal report satis- fies the requirement in sec_1_170a-13 income_tax regs quoted above that the qualified_appraisal contain a statement that the appraisal was prepared for income_tax purposes in support of that assertion petitioners state the appraisal included a statement that its purpose was to develop an opinion of the market_value of the property as of date this demonstrates that the appraisal was prepared for income_tax purposes petitioners’ conclusion that the 70petitioners were still living in petitioners’ residence as of the time of the trial in this case statement in mr scott’s date appraisal report that its purpose to develop an opinion of the market_value of the property as of date demonstrates that the appraisal was prepared for income_tax purposes is a non sequitur moreover not only did mr scott’s date appraisal report not contain a statement or any wording that could be read to indicate that mr scott prepared that report for income_tax purposes that report expressly stated the purpose for which it was prepared was a mortgage finance transaction mr scott’s date appraisal report stated in pertinent part the intended user of this appraisal is the lender client the intended use is to evaluate the prop- erty that is the subject of this appraisal for a mortgage finance transaction subject_to the stated scope of work purpose of the appraisal reporting requirements of this appraisal report form and definition of market_value no addition- al intended users are identified by the appraiser intended use the intended use of this appraisal report is for the lender client to evaluate the property that is the subject of this appraisal for a mortgage finance transaction intended user the intended user of this appraisal report is the lender client mr scott’s date appraisal report identified both the bor- rower and the lender client as pfm on the record before us we find that the requirement in sec_1_170a-13 income_tax regs is not satisfied on the record before us we find that petitioners did not as required by sec_170 and the regulations thereunder quoted above obtain a qualified_appraisal as defined in sec_170 and sec_1 170a- c i and ii income_tax regs we consider next whether the requirement in sec_1 170a- c iv b income_tax regs is satisfied petitioners completely ignore the requirement in that regulation that they were required to receive a qualified ap- praisal of petitioners’ residence before date which was the due_date including extensions for the filing of their return on the record before us we find that petitioners did not as required by sec_1_170a-13 income_tax regs receive mr scott’s date appraisal report before date the due_date including extensions for the filing of their returndollar_figure on the record before us we find that the requirement in sec_1_170a-13 income_tax regs is not satisfied we address now whether as required by sec_1_170a-13 income_tax regs petitioners attached to their return a fully completed appraisal_summary as defined in sec_1_170a-13 income_tax regs the latter regulation defines the term appraisal_summary in pertinent part as a summary of a qualified_appraisal that-- a is made on the form prescribed by the internal_revenue_service b is signed and dated as described in paragraph c iii of this section by the donee or presented to the donee for signature in cases described in paragraph c iv c of this section c is signed and dated by the qualified_appraiser within the meaning of paragraph c of this section who prepared the quali- fied appraisal within the meaning of paragraph c of this section and d includes the information required by paragraph c ii of this section ii information included in an appraisal_summary --an appraisal_summary shall include the following information 71we did not find credible ms burch’s testimony that inter alia petitioners gave her an appraisal of petitioners’ residence before she prepared petitioners’ return mr presley testified that he did not remember when mr scott’s date appraisal report was made i the name address and if a taxpayer_identification_number is otherwise required by sec_6109 and the regulations thereunder the identifying number of the qualified_appraiser who signs the appraisal_summary and of other persons as required by paragraph c ii e of this section k the declaration by the appraiser described in paragraph c i of this section l a declaration by the appraiser stating that-- the fee charged for the appraisal is not of a type prohibited by paragraph c of this section and appraisals prepared by the appraiser are not being disregarded pursuant to u s c c on the date the appraisal_summary is signed by the appraiser and m such other information as may be specified by the form iii signature of the original donee --the person who signs the appraisal_summary for the donee shall be an official authorized to sign the tax or information returns of the donee or a person specifically authorized to sign appraisal summaries by an official authorized to sign the tax or information returns of such donee the signature of the donee on the appraisal_summary does not represent concurrence in the appraised value of the contributed_property rather it represents acknowledgement of receipt of the property described in the appraisal_summary on the date specified in the appraisal_summary iv special rules -- e statement to be furnished by donors to donees --every donor who presents an appraisal_summary to a donee for signature after date in order to comply with paragraph c i b of this section shall furnish a copy of the appraisal_summary to such donee h failure to attach appraisal_summary --in the event that a donor fails to attach to the donor’s return an appraisal_summary as required by paragraph c i b of this section the internal rev- enue service may request that the donor submit the appraisal sum- mary within days of the request if such a request is made and the donor complies with the request within the 90-day period the deduc- tion under sec_170 shall not be disallowed for failure to attach the appraisal_summary provided that the donor’s failure to attach the appraisal_summary was a good_faith omission and the requirements of paragraph c and of this section are met including the com- pletion of the qualified_appraisal prior to the date specified in para- graph c iv b of this section sec_1_170a-13 ii i k l m iii iv e h income_tax regs the irs prescribed form_8283 to be used as the appraisal_summary within the meaning of sec_1_170a-13 income_tax regs see costello v com- missioner tcmemo_2015_87 at petitioners included with their return section b of form_8283 in their section b petitioners completed part i which is the listing of information on the donated property by check- ing the box next to the preprinted phrase other real_estate by describing the donated property as a single-family residence and its condition at the time of the gift as good and by representing a that the appraised fair_market_value of the donated property was dollar_figure b that it was acquired in date by purchase and c that the donor’s cost or adjusted_basis was dollar_figure peti- tioners left blank part ii the donor statement part iii the declaration of the ap- praiser was also left blank part iv the donee acknowledgement was partially completed and contained the following information the donated property was received by the donee on date the donee did not intend to use that property for an unrelated use and the donee was pfmdollar_figure no authorized representative of pfm or any other individual signed and dated part iv of petitioners’ section b petitioners concede that part iii the declaration of the appraiser was left blank and that no authorized representative of pfm or any other individual signed and dated part iv the donee acknowledgement of petitioners’ sec- tion bdollar_figure they argue that those defects in the completion of their section b should not disqualify petitioners from receiving their charitable_contribution_deduction for the tax_year for petitioners’ residence that is because ac- cording to petitioners they have substantially complied with all of the substan- tiation and documentation requirements of sec_170 and met the substantive require- 72the address of pfm was also shown in part iv of petitioners’ section b 73petitioners do not acknowledge that they left blank part ii the donor statement ments of sec_1_170a-13 and are therefore entitled to the charitable_contribution_deduction in support of their argument that they substantially complied with all of the charitable_contribution_deduction substantiation requirements that apply to their claimed charitable_contribution_deduction of petitioners’ residence petitioners rely on 100_tc_32 we find the facts in bond to be materially distinguishable from the facts in the present case and petitioners’ reli- ance on that case to be misplaced in bond the taxpayers had donated two airships to a charitable organiza- tion obtained an appraisal of each of those airships by a qualified_appraiser during the year in which they contributed them to that organization and claimed a chari- table contribution deduction for that taxable_year for their donation id pincite the charitable_contribution_deduction substantiation requirements that were appli- cable for the year at issue in bond provided that where a qualified_appraisal was required for a taxpayer’s claimed charitable_contribution the taxpayer had to at- tach a fully completed appraisal_summary to the return in which a deduction for the charitable donation is claimed see sec_1_170a-13 income_tax regs although the taxpayers in bond had obtained an appraisal of the airships the only document reflecting that appraisal was form_8283 form in ques- tion which they included with their return for the year in which they claimed the deduction in question bond v commissioner t c pincite how- ever the taxpayers had included all of the information that was required to be in- cluded in both a qualified_appraisal and in an appraisal_summary in the form_8283 in question except for the qualifications of the appraiser the taxpayers promptly furnished those qualifications to respondent’s revenue_agent around the com- mencement of respondent’s examination of the return in which they had claimed a charitable_contribution_deduction for the donation of the airships see id pincite under the facts and circumstances presented in bond we held that the taxpayers had substantially complied with the charitable_contribution_deduction substantiation requirements relating to a qualified_appraisal and an appraisal sum- mary see id we stated t here is no question that a donation of the two air- ships was made during the taxable_year that the subject of the donation was appraised at the amount claimed by petitioners by a qualified_appraiser in fact with the exception of the excellent qualifications of the appraiser all of these facts appeared on the form_8283 attached to the return id pincite after restating these facts we emphasized that this is not a case where petitioners failed to obtain a timely appraisal of the donated property and thereby failed to establish its value for claiming a contribution deduction on their return id pincite in contradistinction to the bond case in the present case not only did peti- tioners fail to have mr scott complete part iii the declaration of the appraiser of their section b of their form_8283 but they also did not obtain and did not receive within the respective times prescribed by sec_1 170a- c i a and iv b income_tax regs a qualified_appraisal on the record before us we find that petitioners have failed to carry their burden of establishing that as required by sec_1_170a-13 income_tax regs they attached to their return a fully completed appraisal_summary as defined in sec_1_170a-13 income_tax regs on that record we find that petitioners have failed to carry their burden of establishing that they substan- tially complied with sec_1_170a-13 income_tax regs 74we have held that taxpayers are not in substantial compliance with the charitable_contribution_deduction substantiation requirement relating to a quali- fied appraisal and an appraisal_summary where they fail to obtain and receive timely qualified appraisals and fail to include appraisal summaries with their re- turns see eg 109_tc_258 we find nothing in bond v commissioner supra which relieves petitioners of the require- ment of obtaining a qualified_appraisal aff’d 166_f3d_332 4th cir on the record before us we find that petitioners have failed to carry their burden of establishing that they have satisfied all of the charitable_contribution_deduction substantiation requirements that apply to the charitable_contribution_deduction that they claimed in their return for petitioners’ residence we consider next petitioners’ alternative argument under sec_170 that if we were to find that petitioners have failed to satisfy all of the charitable_contribution_deduction substantiation requirements that apply to the charitable_contribution_deduction that they claimed in their return for petitioners’ residence which we have their failure to do so is due to reasonable_cause we discussed previously the meaning of the term reasonable_cause in sec_170 and will not repeat that discussion here in support of their argument under sec_170 petitioners contend as follows petitioners argue that reasonable_cause exists due to the fact that they relied upon their competent tax advisers kathy burch c p a and david dryer with respect to the donation of the residence to pfm both ms burch and mr dryer were competent and experienced tax advisers who were intimately familiar with petitioners’ financial af- fairs and pfm’s operations both tax advisers testified that they were provided with copies of all documents pertaining to the donation of the residence were regularly advised of petitioners’ charitable con- tributions and advised petitioners that the donation was proper for the tax_year both advisers also testified that they read the appraisal and believed that it met the necessary requirements in order to take the charitable_contribution_deduction petitioners had no reason to doubt ms burch’s or mr dryer’s competence and believed that ms burch had correctly reported the donation of the residence on their tax_return plus ms burch failed to advise petitioners that the declaration of appraiser and donee acknowledgement section of form_8283 needed to be completed and signed prior to the filing of the tax_return accordingly any failure to comply with the appraisal requirements should be excused on the grounds of reason- able cause we address first petitioners’ claimed reliance on mr dryer mr dryer gave petitioners certain advice as to whether they are entitled for their taxable_year to a charitable_contribution_deduction for petitioners’ residence at times not dis- closed by the record before petitioners filed their return mr dryer had done some research and had discussed with mr presley or his designee on three dif- ferent occasions whether he believed that petitioners should be entitled to a chari- table contribution deduction with respect to their transferring to pfm legal_title to petitioners’ residence while continuing to live rent free in that residence mr dryer’s research included research as to whether pfm’s allowing petitioners to continue to live in petitioners’ residence as a parsonage after they deeded that resi- dence to pfm would constitute a so-called return benefit to them ie a benefit that petitioners received from pfm in return for their deeding petitioners’ resi- dence to pfm that would result in their not being entitled to deduct the value of petitioners’ residence as a charitable donation to pfm mr dryer concluded on the basis of his research that petitioners’ continuing to live in petitioners’ residence as a parsonage after they deeded it to pfm should not be considered a return benefit that was because he believed that pfm’s providing that parsonage benefit to petitioners should be viewed as compensation to which mr presley would be entitled in return for conducting various activities and performing other services for or on behalf of pfm after completing his research and analysis mr dryer advised petitioners or their designee that in his opinion they should be entitled to a charitable con- tribution deduction with respect to their transferring to pfm legal_title to petition- ers’ residence while continuing to live in that residence as a parsonage mr dryer further informed petitioners that his advice as to the deductibility of the value of petitioners’ residence as a charitable_contribution was conditioned on petitioners’ compliance with the pertinent tax law and all the pertinent rules and regulations applicable to gifts to charity of substantial noncash contributions including ob- taining an appraisal of petitioners’ residence because petitioners’ residence had a value in excess of dollar_figure and completing certain parts and having completed by 75mr dryer discussed the requirement that petitioners obtain an appraisal of petitioners’ residence during the first discussion that he had with petitioners or their designee about their desire to donate that residence to pfm at trial peti- tioners’ attorney asked mr dryer did the presleys ever give you a copy of the continued an appraiser and pfm the donee charity certain other respective parts of section b of form_8283 in formulating his advice with respect to whether peti- tioners should be entitled to a charitable_contribution_deduction if they were to donate petitioners’ residence to pfm and continue to live in it mr dryer re- viewed the version of form_8283 that was in effect for taxable_year and gave petitioners some instructions about how to complete that form in order to comply with the various rules and regulations applicable to substantial noncash charitable_contributions on the record before us we find that petitioners did not rely on the advice that mr dryer gave them as to whether they are entitled for their taxable_year to a charitable_contribution_deduction for petitioners’ residencedollar_figure continued appraisal that was done on the personal_residence mr dryer responded i be- lieve i looked at the appraisal a couple of times the record does not establish the appraisal to which petitioners’ attorney and mr dryer were referring nor does the record establish when mr dryer looked at the appraisal a couple of times we have found that the appraisal with respect to petitioners’ residence that mr scott prepared namely mr scott’s date appraisal report was not made until date the date on which he signed and the date of that report that date was after date the date including exten- sions for the filing of petitioners’ return 76on the record before us we find that petitioners ignored mr dryer’s ad- vice as to whether they are entitled for their taxable_year to a charitable con- tribution deduction for petitioners’ residence petitioners disregarded mr dryer’s continued we address now petitioners’ claimed reliance on ms burch even if we had found ms burch’s testimony to be credible in certain material respects which we did not we would find that petitioners did not rely in good_faith on any advice that she gave them with respect to the charitable_contribution_deduction that they claimed in the return that she had prepared for them as discussed previ- ously petitioners disregarded mr dryer’s advice when they signed their re- turn even though they had not received mr scott’s date appraisal report and in section b of form_8283 that was included as part of that return they left blank part ii the donor statement part iii the declaration of the apprais- er was also left blank and no authorized representative of pfm or any other indi- vidual signed and dated part iv the donee acknowledgement a review of the return that ms burch had prepared for petitioners in particular a review of section b of form_8283 would have caused a reasonable person especially in the light of mr dryer’s advice to ask ms burch questions about those deficiencies in continued advice when they signed their return even though they had not received mr scott’s date appraisal report and in section b of form_8283 that was included as part of that return they left blank part ii the donor statement part iii the declaration of the appraiser was also left blank and no authorized representative of pfm or any other individual signed and dated part iv the donee acknowledgement section b of form_8283 the record does not establish that petitioners made any such inquiry of ms burch presumably because they did not on the record before us we find that petitioners have failed to carry their burden of establishing that they exercised ordinary business care and prudence or otherwise did what a reasonable person would do under the facts and circum- stances on that record we find that petitioners have failed to carry their burden of establishing that they relied in good_faith on ms burch when she presented them for their review the return which she had prepared and in which there was a claimed charitable_contribution_deduction for petitioners’ residence on the record before us we find that petitioners have failed to carry their burden of establishing that their failure to satisfy all of the charitable_contribution_deduction substantiation requirements that apply to the charitable_contribution_deduction that they claimed in their return for petitioners’ residence is due to reasonable_cause and not to willful neglect within the meaning of sec_170 based upon our examination of the entire record before us we find that peti- tioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct under sec_170 dollar_figure for a claimed charitable_contribution to pfm of petitioners’ residence accuracy-related_penalties respondent determined in the notice that petitioners are liable for the accuracy-related_penalty under sec_6662 for each of their taxable_year sec_2010 and sec_2012 sec_6662 imposes an accuracy-related_penalty of percent on an underpayment to which sec_6662 applies sec_6662 applies to the por- tion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial understate- ment of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement generally is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an under- payment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determi- nation of whether the taxpayer acted with reasonable_cause and in good_faith de- pends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production under sec_7491 respondent must produce evidence showing inter alia that respondent’s representatives complied with sec_6751 see graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 to satisfy respondent’s burden of production under sec_7491 respon- dent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with re- gard to those issues higbee v commissioner t c pincite we found the following facts that are relevant in determining whether re- spondent produced evidence showing inter alia that respondent’s representatives complied with sec_6751 the revenue_agent who examined petitioners’ return and return inter alia proposed the initial determination that pe- titioners are liable for each of their taxable_year sec_2010 and sec_2012 for the accuracy- related penalty under sec_6662 after the revenue_agent in question made that initial determination under sec_6662 she gave her group manager who was her immediate supervisor a document titled civil penalty approval form which she had completed as follows the following statements appeared in a section of the penalty approval form titled reason s for assertion of penalty s the additional tax due for and is over dollar_figure so the substantial under- statement penalty does apply tps were negligent for not keeping proper docu- mentation the following pertinent portion of a preprinted statement ap- peared on the penalty approval form immediately below those just-quoted state- ments group manager approval to assess penalties identified above on date the group manager signed and dated date the penalty approval form as completed by the revenue_agent moreover we have sustained respondent’s determinations in the notice with respect to the charitable_contribution deductions at issue that petitioners claimed in their return and return respectively on the record before us we find that there is a substantial_understatement of tax within the meaning of sec_6662 for each of petitioners’ taxable_year sec_2010 and sec_2012 on the record before us we find that respondent has satisfied respondent’s burden of production with respect to the accuracy-related_penalty that respondent determined in the notice for each of petitioners’ taxable_year sec_2010 and sec_2012 the only arguments that petitioners advance in support of their position that they are not liable for the accuracy-related_penalty under sec_6662 for each of their taxable_year sec_2010 and sec_2012 is with respect to the charitable_contribution deductions at issuedollar_figure according to petitioners they acted with reasonable_cause 77petitioners concede all of the determinations in the notice except the three charitable_contribution deductions at issue and the accuracy-related_penalties pe- continued and in good_faith within the meaning of sec_6664 and sec_1_6664-4 income_tax regs in claiming those deductions because they relied in good_faith on the advice of mr johnson when they claimed the two charitable_contribution deductions at issue in their return and on ms burch and mr dryer when they claimed the charitable_contribution_deduction at issue in their return with respect to the charitable_contribution_deduction of dollar_figure that peti- tioners claimed in their return we found above that petitioners failed to carry their burden of establishing that they relied in good_faith on mr johnson when he presented them for their review the return that he had prepared and that in- cluded nowhere in their form_8283 or in any other form schedule or attach- ment to that return any reference to or any information regarding a claimed chari- table contribution deduction of dollar_figure for a tractor mower on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for their taxable_year continued titioners advance no arguments under sec_6662 with respect to those other de- terminations that they concede and that result in an underpayment for each of peti- tioners’ taxable_year sec_2010 and sec_2012 that is attributable to the charitable_contribution_deduction of dollar_figure that they claimed in their return with respect to the charitable_contribution_deduction of dollar_figure that they claimed in their return as we discussed previously mr presley testified that he informed mr johnson and mr dryer that in he donated to pfm his whol- ly owned limited_liability_company pfm farms we find on the basis of that tes- timony that mr presley did not provide accurate information to mr johnson or mr dryer on whose advice they contend they relied see neonatology assocs p a v commissioner t c pincite moreover and as also discussed previously although mr johnson prepared petitioners’ return mr dryer also gave advice to petitioners with respect to certain return reporting requirements that apply to the proposed donations to pfm described in the date minutes of pfm’s board ie the proposed do- nation sic of a tractor and land and soil preparation in order to develop ministry land he did so when he included the form_8283 appraisal requirement lan- guage and the form_8283 donor acknowledgement requirement language as part of the resolution set forth in those minutes mr dryer included that language be- cause he wanted it to serve as an important reminder to obtain an appraisal of any substantial noncash property donated to pfm and to include a properly completed and executed form_8283 with petitioners’ return with respect to the proposed donations of a tractor and land and soil preparation if as mr presley testified he told mr johnson that in he donated to pfm his wholly owned limited_liability_company pfm farms mr presley should have as any reasonable person would have asked mr johnson after he reviewed the return that mr johnson had prepared for petitioners in particular after he reviewed petitioners’ form_8283 why mr johnson did not include in that form any reference to or any information regarding the donation to pfm of pfm farms the record does not establish that mr presley made any such inquiry of mr johnson presumably because he did not we find on the basis of mr presley’s testimony that he in- formed mr johnson and mr dryer that in he donated pfm farms to pfm that mr presley did not rely in good_faith on mr johnson’s preparation of the return as it related to the claimed charitable_contribution_deduction of dollar_figure see neonatology assocs p a v commissioner t c pincite on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for their taxable_year that is attributable to the charitable_contribution_deduction of dollar_figure that they claimed in their return with respect to the charitable_contribution_deduction of dollar_figure that peti- tioners claimed in their return we found above that petitioners failed to carry their burden of establishing that they relied in good_faith on mr dryer or ms burch when ms burch presented them for their review the return that she had prepared and that included an incomplete section b of form_8283 on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for their taxable_year that is attributable to the charitable_contribution_deduction of dollar_figure that they claimed in their return based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of their taxable_year sec_2010 and sec_2012 for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and petitioners’ concessions decision will be entered for respondent
